DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Element Chip Isolation Method Using Laser Grooving and Plasma Etching
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi et al, US 2018/0308755 A1 (hereinafter Tabuchi) in view of Sekiya et al, US 2019/0206734 A1 (hereinafter Sekiya).
Regarding Claim 1, Tabuchi teaches (Figs. 1A – 5C except Fig. 2B) An element chip manufacturing method comprising: a preparation step of preparing a substrate (Fig. 1A-1B) including a plurality of element regions (15) and a dicing region (13) defining the element regions (15), the substrate (11) having a first surface (11a) and a second surface (11b) opposite the first surface (11a); an attaching step (Fig. 3A-3B) of attaching the substrate (11) via a die attach film (19) to a holding sheet (21) secured on a frame (23), with the die attach film (19) facing the second surface (11b); a protective film formation step (Figs. 1A-1B) of forming a protective film (17) that covers the first surface (11a) of the substrate (11) attached to the holding sheet (21); a laser grooving step (Fig. 2A) of irradiating a laser beam (2a) to the protective film (17) along the dicing region (13), to form an opening (11c) in the protective film (17), so that the substrate (11) in the dicing region (13) is exposed from the opening (11c); a first etching step (Fig. 5A) of exposing the substrate (11) to a first plasma ([0024]) to etch the substrate (11) exposed from the opening (11c), so that a plurality of element chips (25) are formed from the substrate (11) and so that the die attach film (19) is exposed from the opening (11c becoming kerf 11d); a second etching step (Fig. 5B) of exposing the substrate (11) to a second plasma ([0046]) to etch the die attach film (19) exposed from the opening (11c becoming kerf 11d), so that the die attach film (19) is split so as to correspond to the element chips ([0048]); and a pickup step (Fig. 5C & [0049]) of detaching the element chips (25) from the holding sheet (21), together with the split die attach film (19); wherein the die attach film (19) used in the attaching step (Fig. 3A-3B) is larger (Fig. 1A & [0030]) than the substrate (11).
While Tabuchi teaches a laser grooving step (Fig. 2A), it is silent on the laser grooving step including a first irradiation step of irradiating the laser beam to the die attach film protruding from the substrate.
However, in analogous art, Sekiya teaches ([0051] teaches a laser processing apparatus that applies a laser beam to the die-attach film 33 to divide the die-attach film 33 along the projected dicing lines 13) a laser grooving step that includes an irradiation step (Fig. 8) of irradiating a laser beam (108a) to the die attach film (33) protruding (33 is protruding along the projected dicing lines 13) from the substrate (Sekiya, Fig. 8: 11).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify Tabuchi’s laser grooving step with Sekiya’s teaching of directly laser dicing the die attach film of Tabuchi 19 which is larger than/protruding from Tabuchi’s substrate 11 in order to more easily isolate the element chips 25 from the die attach film 19 and the holding sheet 21.
Should the Applicant choose to specify a particular sequence regarding the steps of Claim 1 in a future amendment, the Examiner notes that Tabuchi ([0031]) teaches that while the wafer supporting step (which is Applicant’s attaching step) is performed after performing the passivation film removing step (which is Applicant’s laser grooving step) in this preferred embodiment, the wafer supporting step may be performed before performing the passivation film removing step.
Regarding Claim 2, Tabuchi as modified by Sekiya teach The element chip manufacturing method of claim 1.
Tabuchi as modified by Sekiya doesn’t explicitly teach wherein in the first irradiation step, the laser beam is irradiated along a first path, the first path starting at a point on the die attach film protruding from the substrate, passing over across the substrate in the dicing region, and ending at another point on the die attach film protruding from the substrate.
However, the laser beam pass/path stated is a standard dicing process where the laser beam starts on one side of the die, over the edge of the die attach film, and goes across a line above the substrate to the other side of the substrate. Therefore, it would’ve been obvious for a person of ordinary skill in the art to use a standard dicing process in Tabuchi as modified by Sekiya so that the die attach film is firstly diced where it extends/protrudes from the substrate, hence, allowing an easier separation from the holding sheet.
Regarding Claim 3, Tabuchi as modified by Sekiya teach The element chip manufacturing method of claim 2 (please refer to the obviousness statement above).
Tabuchi as modified by Sekiya doesn’t explicitly teach wherein the laser grooving step further includes a second irradiation step of irradiating the laser beam along a second path, the second path starting at a point on an edge of the substrate, 25passing over the dicing region, and ending at another point on the edge of the substrate, and an irradiation locus on the dicing region along the second path agrees with an irradiation locus on the dicing region along the first path.
However, it would’ve been obvious for a person of ordinary skill in the art to incorporate second laser pass/path from one side to another on the edges of the substrate (left to right scribe line) that traces the first pass/path (same locus) in order to cut through the remaining depth of the substrate.
Regarding Claim 4, Tabuchi as modified by Sekiya teach The element chip manufacturing method of claim 2 (please refer to the obviousness statement above for claim 2).
Tabuchi as modified by Sekiya doesn’t explicitly teach wherein in the laser beam scanned along the first path, a power density of the laser beam irradiated to the die attach film protruding from the substrate is smaller than a power density of the laser beam irradiated to the substrate in the dicing region.
However, it would’ve been obvious for a person of ordinary skill in the art to incorporate more power in the laser beam cutting through entire depth of the substrate in comparison with the laser power beam used to only cut through the die attach film, in order to use adequate laser power to properly cut through each of those regions. See MPEP 2143, Rationale D.
Regarding Claim 5, Tabuchi as modified by Sekiya teach The element chip manufacturing method of claim 4 (please refer to the obviousness statement above for claim 4).
Tabuchi as modified by Sekiya doesn’t teach wherein an output power of the laser beam scanned along the first path is set constant, and a focal point of the laser beam scanned along the first path is on the first surface of the substrate in the dicing region, rather than on the die attach film protruding from the substrate.
However, it would’ve been obvious for a person of ordinary skill in the art to use obvious power and focus (focal point) modifications based on what the beam is cutting through, thickness, material, etc. See MPEP 2143, rational D: “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”.
Regarding Claim 6, Tabuchi as modified by Sekiya teach The element chip manufacturing method of claim 1, wherein in the pickup step (Fig. 5C & [0049]), the holding sheet (21) is expanded ([0049]) to widen a gap (27) between the element chips, and then the element chips (25) are detached from the holding sheet (21) ([0049]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 & 6 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Okita et al, US 2019/0221479 A1 (hereinafter Okita).
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 1, Okita teaches (Figs. 1 – 13) An element chip manufacturing method comprising: a preparation step (Fig. 1) of preparing a substrate (10) including a plurality of element regions (R1) and a dicing region (R2) defining the element regions (R1), the substrate (10) having a first surface (10X) and a second surface (10Y) opposite the first surface (10X); an attaching step (Fig. 3) of attaching the substrate (10) via a die attach film (30) to a holding sheet (22) secured on a frame (21), with the die attach film (30) facing the second surface (10Y); a protective film formation step (Fig. 4) of forming a protective film (40) that covers the first surface (10X) of the substrate (10) attached to the holding sheet (22); a laser grooving step (Fig. 5 & [0052]) of irradiating a laser beam ([0052]) to the protective film (40) along the dicing region (R2), to form an opening (S) in the protective film (40), so that the substrate (10) in the dicing region (R2) is exposed (Fig. 5) from the opening (S); a first etching step (Fig. 11) of exposing the substrate (10) to a first plasma ([0066]) to etch the substrate (10) exposed from the opening (S), so that a plurality of element chips (200) are formed from the substrate (10) and so that the die attach film (30) is exposed from the opening (S); a second etching step (Fig. 12) of exposing the substrate (10) to a second plasma ([0080]) to etch the die attach film (30) exposed from the opening (S), so that the die attach film (30) is split (Fig. 12) so as to correspond to the element chips (200); and a pickup step (Fig. 13) of detaching the element chips (200) from the holding sheet (22), together with the split die attach film (30); wherein the die attach film (30) used in the attaching step (Fig. 3) is larger (30a) than the substrate (10), and the laser grooving step (Fig. 5) includes a first irradiation step (Fig. 8) of irradiating the laser beam ([0054] teaches that the grooves S may be formed within the first covering portion 40a and the protective film 40 in the second covering portion 40b, and on the DAF 30 in the first region 30a as shown in FIG. 8) to the die attach film protruding (30a) from the substrate (10).
Regarding Claim 6, Okita teaches The element chip manufacturing method of claim 1, wherein in the pickup step (Fig. 13), the holding sheet (22) is expanded to widen a gap between the element chips ([0088] teaches that the non-adhesive side 22b of the holding sheet is pushed upon in order to raise the element chips 200 in order to easily pick up the element chips away from the holding sheet. This act of pushing up 22b of 22 would cause the expansion of 22 as well as widening the gap between the element chips when an element chip 200 is in that raised-up state), and then the element chips (200) are detached from the holding sheet (22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER M ELMARHOUMI/Examiner, Art Unit 2826                                                                                                                                                                                                        
/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826